

EXHIBIT 10.31


EXACT SCIENCES CORPORATION
2019 OMNIBUS LONG-TERM INCENTIVE PLAN


Restricted Stock Award Agreement


Granted To:


Grant Date:


Number of Restricted Stock Units:


Fair Market Value Per Share:


This Restricted Stock Award Agreement (“Award Agreement”) is made between Exact
Sciences Corporation, a Delaware corporation, (the “Company”) and you
(“Grantee”).


The Company sponsors the 2019 Omnibus Long-Term Incentive Plan (the “Plan”). The
Plan and a Prospectus describing the Plan (the “Prospectus”) have been delivered
to you. The Plan is also available upon request (and is publicly filed), and its
terms and provisions are incorporated herein by reference. When used herein, the
terms which are defined in the Plan shall have the meanings given to them in the
Plan, as modified herein (if applicable).


The Award described in this Award Agreement is for the number of shares of the
Company’s Common Stock shown above (the “Shares”). You and the Company mutually
covenant and agree as follows:


1. The Award of the Shares is subject to the terms and conditions of the Plan
and this Award Agreement. You acknowledge having read the Plan and Prospectus
and agree to be bound by all the terms and conditions of the Plan and this Award
Agreement.


2. You agree that, upon request, you will furnish a letter agreement providing
that you will not distribute or resell any of said Shares in violation of the
Securities Act of 1933, as amended, that you will indemnify and hold the Company
harmless against all liability for any such violation and that you will accept
all liability for any such violation.


3. The Shares shall vest in accordance with Exhibit A attached hereto. Until
they become vested, the Shares shall be held by the Company. Vested Shares shall
be delivered to you as soon as practicable following the applicable date of
vesting. In that regard, you agree that you shall comply with (or provide
adequate assurance as to future compliance with) all applicable securities laws
and income tax laws as determined by the Company as a condition precedent to the
delivery of the Shares. While the Shares are held by the Company, you shall not
have the right to sell or otherwise dispose of such Shares or any interest
therein.


4. In accordance with Section 10.3 of the Plan, you shall have the right to
receive dividends on the Shares and to vote the Shares prior to vesting.


5. You acknowledge and agree that upon your Separation from Service resulting in
the forfeiture of any unvested Shares in accordance with paragraph 3 above and
Exhibit A attached hereto, (i) your right to vote and to receive cash dividends
on, and all other rights, title or interest in, to or with respect to, unvested
Shares shall automatically, without further act, terminate and (ii) the unvested
Shares shall be returned to the Company. You hereby irrevocably appoint (which
appointment is coupled with an interest) the Company as your agent and
attorney-in-fact to take any necessary or appropriate action to cause the Shares
to be returned to the Company, including without limitation executing and
delivering stock powers and instruments of transfer, making endorsements and/or
making, initiating or issuing instructions or entitlement orders, all in your
name and on your behalf. You hereby ratify and approve all acts done by the
Company as such attorney-in-fact. Without



--------------------------------------------------------------------------------



limiting the foregoing, you expressly acknowledge and agree that any transfer
agent for the Shares is fully authorized and protected in relying on, and shall
incur no liability in acting on, any documents, instruments, endorsements,
instructions, orders or communications from the Company in connection with the
Shares or the transfer thereof, and that any such transfer agent is a third
party beneficiary of this Award Agreement.


6. The existence of this Award shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


7. The Company may, in its sole discretion, decide to deliver any documents
related to this option or future Awards that may be granted under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company. Any notice which either party hereto may be
required or permitted to give to the other shall be in writing and may be
delivered personally, by interoffice mail, by fax, by electronic mail or other
electronic means, or via a postal service, postage prepaid, to such electronic
mail or postal address and directed to such person the Company may notify you of
from time to time; and to you at your electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as you, by notice to the Company, may designate in
writing from time to time.


8. Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items owed by you is
and remains your responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Shares, including the grant and
vesting of the Shares, the subsequent sale of such Shares and the receipt of any
dividends; and (ii) does not commit to structure the terms of the grant or any
aspect of the Award Agreement to reduce or eliminate your liability for
Tax-Related Items.


9.  In the event any provision of this Award Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Award Agreement, and the Award Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. This Award Agreement together with any applicable provisions of any
service agreement constitute the final understanding between you and the Company
regarding the Shares; provided, in the event of any conflict between the terms
of a service agreement and this Award Agreement, the terms of the service
agreement govern. Any prior agreements, commitments or negotiations concerning
the Shares are superseded.


10. If any of the Company’s financial statements are required to be restated,
the Company may recover all or a portion of this or any other Award made to you
under the Plan with respect to any fiscal year of the Company the financial
results of which are negatively affected by such restatement. The amount to be
recovered shall be the amount, as determined by the Committee, by which the
affected Award exceeds the amount that would have been payable had the financial
statements been initially filed as restated. In no event shall the amount to be
recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law. This Award and any other Award, amount or benefit
received under the Plan shall be subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of any
applicable Company clawback policy or any applicable law, as may be in effect
from time to time. You hereby acknowledge and consent to the Company’s
application, implementation and enforcement of any applicable Company clawback
policy and any provision of applicable law relating to cancellation, recoupment,
rescission or payback of compensation that may apply to you, whether adopted
prior to or following the date of any Award made to you under the Plan. The
Company may take such actions as may be necessary to effectuate any such policy
or applicable law, without further consideration or action. In addition, you
acknowledge and agree



--------------------------------------------------------------------------------



that you are subject to the Company’s Insider Trading Policy, which may be found
in the Company’s Employee Handbook. To the extent allowed by applicable law, if
it is determined at any time that you have engaged in any transactions involving
the Company’s common stock in violation of the Company’s Insider Trading Policy,
the Company will be entitled to apply this paragraph 10 to cause the
cancellation, recoupment, rescission, or payback of the Award or any amount of
benefit received pursuant to the Award.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer, and you have hereunto set your hand, all as of
the Grant Date stated above.


If (1) you do not accept your Award Agreement through the online acceptance
process within 120 days following the Grant Date (the “Deadline”), and (2) you
do not provide written notice to the Company of your rejection of the Award
Agreement by the Deadline, then the Company will automatically accept the Award
Agreement on your behalf.










_____ ________________
EXACT SCIENCES CORPORATIONParticipantName








By:__________________________________


Name: Kevin Conroy


Title: President and CEO




